Citation Nr: 0119891	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as hypertension and coronary artery disease.

2.  Entitlement to a compensable evaluation for pterygium of 
the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active military service from October 1965 to 
April 1966, and from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  

The veteran has requested that he be allowed to provide 
testimony before the Board concerning his appeal.  A 
videoconference hearing was originally scheduled for July 16, 
2001.  The veteran appeared at the RO for the purpose of 
proffering testimony; however, due to equipment failure, the 
veteran was unable to provide said testimony.  Because the 
veteran has not yet had the opportunity to present said 
testimony in accordance with 38 C.F.R. 20.700 (2000), the 
claim is remanded to the RO for this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO will schedule a travel board 
hearing before a member of the Board for 
the veteran.  The RO will then notify the 
veteran of the time and place of the 
hearing so that the veteran may be given 
the opportunity to provide testimony 
before the Board. 

The veteran is hereby put on notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  After the 
hearing has been conducted, the veteran's claim should be 
readjudicated.  If the decision remains unfavorable, the 
veteran and his representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.  
The Board expresses its appreciation in advance to the RO for 
its assistance in the development of this claim and trusts 
that it will attend to it an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



